Citation Nr: 1516175	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an educational benefit level in excess of 50 percent under 38 U.S.C.A. §§ 3301 et seq. (Chapter 33 or Post-9/11 GI Bill).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to September 2010.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This matter was previously remanded by the Board in November 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran's DD Form 214 documents active service from November 22, 2006 through September 30, 2010.  

2.  The Veteran's enlistment contract, signed in October 2006, documents that he enlisted into the U.S. Navy under a Loan Repayment Program (LRP).  

3.  The Department of Defense (DoD) has confirmed that the Veteran enlisted in the Navy under an LRP with a 3-year period of service obligation extending from November 22, 2006 through November 21, 2009.  

4.  The Veteran's aggregate length of creditable active duty service (after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes) extends from November 22, 2009 to September 30, 2010, resulting in a period of more than 6 months and less than 12 months and comporting with a 50 percent maximum payment rate.  



CONCLUSION OF LAW

The criteria for an educational benefit level in excess of 50 percent under 38 U.S.C.A. §§ 3301 et seq. (Chapter 33 or Post-9/11 GI Bill) have not been met.  38 U.S.C.A. 3311, 5103, 5107 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 which apply to benefits under the provisions of 38 U.S.C.A. §§ 3301 et seq. (Chapter 33 or Post-9/11 GI Bill).  38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2014).  However, as the Veteran's claim rests on the interpretation and application of the relevant law, VA's duties to notify and assist are inapplicable; moreover, any deficiency of notice or of the duty to assist constitutes merely harmless error.  Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Cf. 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As noted above, this matter was previously remanded by the Board in November 2014, specifically for additional development to attempt to clarify whether the Veteran had a period of service counted for purposes of the Loan Repayment Program (LRP) and if so, the length of his period of service counted for such purposes.  Specifically, the Board directed the RO to obtain the Veteran's service personnel records, including his service enlistment contract, if possible.  Following the Board remand, VA obtained the Veteran's service personnel records, including his service enlistment contract, and a response from the Department of Defense (DoD) indicating that the Veteran had a period of service obligation from November 22, 2006 through November 21, 2009 for his participation the LRP.  Given this, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

II.  Chapter 33 or Post-9/11 GI Bill Educational Assistance

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  Id.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 et seq. (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500 et seq. (2014).  

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2014).  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a) (2014).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  Active duty does not include a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109.  38 U.S.C.A. § 3322 (b) (West 2014); 38 C.F.R. § 21.9505(3)(iv).  

Aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable under the post-9/11 GI Bill.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).  VA regulation identifies the following percentages, in pertinent part:  50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640.  

In February 2011, the VA RO in Muskogee, Oklahoma issued to the Veteran a Certificate of Eligibility for Chapter 33 Post-9/11 GI bill benefits.  Therein, VA determined that the Veteran had 317 days of creditable service and was eligible for Chapter 33 benefits at a 50 percent rate.  

In this case, the Veteran asserts that he was on active duty for much longer than he was given credit for, and that the eligibility rate for Chapter 33 benefits should be adjusted upward.  In the VA Form 9 substantive appeal, received in May 2012, the Veteran also asserts that his loan was not fully repaid by the Navy.  

The Veteran's DD Form 214 indicates that his total length of active service was 3 years, 10 months and 9 days.  However, the Department of Defense (DoD) has confirmed, first in February 2012 and most recently in December 2014, that the Veteran's service from September 22, 2006 through September 21, 2009 was under an LRP obligation.  Moreover, the Veteran's service personnel records, specifically Annex B to his October 2006 enlistment contract, documents that he enlisted under the provisions of the LRP.  Accordingly, the Veteran's three-year period of service obligation identified by the DoD cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  

The remainder of the Veteran's period of active service, extending from November 22, 2009 to September 30, 2010, represents the total amount of his creditable service for purposes of determining his appropriate qualifying payment rate for Chapter 33 educational benefits.  Under the applicable regulation, the duration of his creditable service is at least 6 months, but less than 12 months, warranting a maximum payment rate amount of 50 percent, as is currently assigned.  
See 38 C.F.R. § 21.9640(a).  

The Board acknowledges the Veteran's assertion that his period of creditable service should have been longer and that the Navy failed to fulfill its obligation to fully repay his education loans without explanation, noting that they made only one initial payment in September 2008, and despite his submission of the necessary paperwork.  In support of his argument, the Veteran submitted an account payment history from Sallie Mae which shows a September 2008 payment of $17,483.23.  

However, the evidence of reflects that the Veteran was in fact enlisted under an LRP.  As such, the law is dispositive in this case.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  Moreover, the Veteran does not dispute that he enlisted under the provisions of the LRP and incurred the associated obligated service.  As to the issue raised by the Veteran of potentially unpaid education loans under an LRP, this is a matter that the Veteran must address with the DoD; therefore, that matter not before the Board, and will not be further addressed herein.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As such, the calculation of aggregate days of service (from November 22, 2009 to September 30, 2010) results in a conclusion that the Veteran has at least 6 months, but less than 12 months, of creditable active duty service, and is entitled to the 50 percent rate of benefits payable under Chapter 33, Post-9/11 GI Bill education assistance benefits.  There are no additional periods of qualifying service.  Where 

the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 426.


ORDER

An educational benefit level in excess of 50 percent under 38 U.S.C.A. §§ 3301 et seq. (Chapter 33 or Post-9/11 GI Bill) is denied.  



____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


